So ade . : mot
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of I j

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America _ JUDGMENT IN A CRIMINAL CASE
Vy. _ (For Offenses Committed On or After November 1, 1987)

Adan Jardinez-Serratos Case Number: 3:19-mj-24661

Carolyn L Oliver

Defendant's Attorney

 

 

REGISTRATION NO. 92248298

THE DEFENDANT: | riLeD

& pleaded guilty to count(s) 1 of Complaint

 

 

 

 

 

 

C1 was found guilty to count(s) Vel 2 aby
after a plea of not guilty, CLERK, U.". DISTRICT COURT
Accordingly, the defendant is adjudged guilty of such count(s), which ipsolreithe fodlowin a otfonseayia
DEPUTY
Title & Section Nature of Offense . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C The defendant has been found not guilty on count(s)
F] Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: .

 

. ra ry vy .
O TIME SERVED Dis ol days

XX] Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C] Court recommends defendant be deported/removed with relative, charged in case

 

[T IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, December 20, 2019
Date of Imposition of Sentence

we .
Received = ) . SEZ

DUSM™ ' HONORABLE BARRY M. KURREN ___.
“<< UNITED STATES MAGISTRATE JUDGE -

Clerk’s Office Copy | 3:19-mj-24661

 

 
